Citation Nr: 1604724	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diverticulitis, claimed as a colon condition.


REPRESENTATION


Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD


D. Vazquez Diaz, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim of service connection for diverticulitis.

In October 2013, the Board remanded the case to the RO for further development of evidence.  The RO issued a Supplemental Statement of the Case (SSOC) in January 2014, again denying the Veteran's claim for service connection.  The case was returned to the Board.

In November 2014, the Board remanded the case to the RO for further development of evidence, which has been completed.  The RO issued an SSOC in July 2015, once again denying the Veteran's claim for service connection.  The case was returned to the Board.  


FINDING OF FACT

The Veteran did not suffer from diverticulitis during her active service or for many years thereafter, and there is no competent evidence linking her diverticulitis to her active service or to any in-service event.


CONCLUSION OF LAW

The criteria for service connection for diverticulitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard December 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2015).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A (West 2014), 38 C.F.R. § 3.159 (2015).  A VA examination was conducted in July 2012; in its October 2013 remand, the Board found the opinion to be inadequate.

The Board remanded the Veteran's claim for evidentiary development and the obtention of an adequate addendum opinion from the intestinal surgery VA examiner in order that clarification be provided regarding the issues of in-service chronic constipation as possibly related to current diverticulitis, and the issues of diverticular abscess and perforation.  VA obtained such an opinion in December 2013 and the Board finds this addendum opinion to be adequate.  This opinion is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).  Further, the examiner responded to the matters posed by the Board, so there is substantial compliance with the Board's October 2013 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board also ordered the obtention of any pertinent medical records and medical records from private treatment providers including those concerning a colectomy that had been performed on the Veteran.  Further evidentiary development was ordered in the November 2014 remand.  All necessary records have been obtained. 
 
The RO has complied with the Board's remand directives.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  Entitlement to service connection for diverticulitis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Disabilities diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran currently suffers from diverticulitis.  Private treatment records also show she complained of diverticulitis, as a colon condition starting in 1994.  In May 2008 a private physician performed a colonoscopy on the Veteran and diagnosed moderate diverticulitis throughout the colon.  In May 2009 she underwent a takedown colostomy at a private facility.  According to private treatment records the Veteran has had positive results since, but the condition of diverticulitis through the colon remained.  In July 2012 the Veteran underwent a VA examination and in December 2013 an addendum was added.  Both were consistent with a diagnosis of diverticulitis.

There is no evidence the Veteran suffered from diverticulitis during her active military service.  The STRs contain no evidence of a such a diagnosis during service.  In her December 2008 claim the Veteran stated she had recurring problems with her stomach and digestive tract all during service and that no tests were performed to determine the cause of those problems.  She has now developed diverticulitis and had to have surgery on her colon.  Furthermore she claimed her condition began while on active duty.  A review of the STRs shows that the Veteran complained of stomach cramps, and constipation during service.  However there was no diagnosis of diverticulitis during service.

In her April 2013 Appeal to the Board the Veteran again stated that she had suffered stomach pains and that no tests had been run on her.  She indicated that she had undergone colon surgery and had lived for a long time with this illness since the military.

Despite the lack of corroborating in-service evidence, service connection for diverticulitis may still be warranted if the evidence establishes that the condition was incurred in or is otherwise related to her active service.  38 C.F.R. § 3.303(d).

There is, however, no competent evidence of a nexus between her current condition and her active service.  Although the Veteran is competent to attest to certain symptoms, such as stomach pains, she has not demonstrated that she has the medical expertise to render a competent opinion on the etiology of a medically complex disability such as diverticulosis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Veteran underwent a VA examination in July 2012.  The examiner noted that a review of the Veteran's service records shows two episodes in 1975 where she complained of stomach cramps and constipation.  The examiner noted that although these can be symptoms of diverticulosis, they can also be a manifestation of various other GI disorders, in particular Irritable Bowel Syndrome and functional dyspepsia.  The examiner stated that the prevalence of diverticulosis in the Veteran's age group (21 yrs. of age in 1975) would be less than 5%.  The examiner opined that it is likely that the Veteran developed diverticulosis over the course of time, perhaps as a result of chronic constipation or poor dietary habits.  It is therefore less likely than not that the Veteran's diverticulosis condition was incurred in service.

In its October 2013 remand the Board found the July 2012 VA examination inadequate as it did not directly address the constipation which had been noted in the Veteran's STRs.  In the December 2013 addendum opinion the VA examiner stated that a review of the service records shows no evidence for chronic constipation.  The examiner noted that the Veteran's service treatment records only note one episode of stomach cramps and one week of H/O constipation and that these symptoms did not infer or relate to the Veteran's current diverticulitis disability.  The examiner noted that environmental and lifestyle factors are important risk factors for diverticular disease, such as high fat/red meat/ low fiber diet, physical inactivity and obesity.  The examiner also noted that the Veteran's diverticular abscess and perforation are potential complications of diverticulitis, noting that in the natural history of diverticulitis, literature suggests approximately 25% of patients develop complications such as abscess formation and perforation.  In other words, the examiner noted that the one week H/O constipation in the Veteran's service medical records did not relate to the Veteran's current diverticulitis disability and that the diverticular abscess and perforation were complications of the Veteran's current diverticulitis.

There is no competent evidence of a nexus between the Veteran's service and her colon condition.  The only evidence in support of the Veteran's claim is her own argument that her condition must be related to her active service.  The Veteran, however, is not competent to opine as to the etiology of her diverticulitis.  Unlike simple conditions (such as a broken leg), determining the etiology of diverticulitis requires specialized medical training and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1377.  Accordingly, the Veteran's contention that her diverticulitis is related to her in-service health complaints is not competent evidence of such.  Consequently, the Board finds the VA examination and addendum are the only probative evidence address the etiology of the Veteran's current diverticulitis.  

Factors taken into account to assess the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993). 

In light of these factors, the July 2012 VA examination as supplemented by the December 2013 addendum opinion is of high probative value.  The examiner considered the Veteran's entire history, and he treated the Veteran's complaints of symptoms of gastrointestinal diseases as credible in formulating his opinion.  He offered a complete rationale, citing to specific records and medical literature.

The preponderance of the evidence is against the claim for service connection for diverticulitis; there is no doubt to be resolved; and service connection for diverticulitis is not warranted.


ORDER

Entitlement to service connection for diverticulitis, claimed as a colon condition, is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


